                             UNITED STATES DISTRICT COURT

                                FOR THE DISTRICT OF IDAHO



    MITCHELL LEE WALCK,
                                                      Case No. 1:17-cv-00194-CWD
                         Petitioner,
                                                      MEMORANDUM DECISION
         v.                                           AND ORDER

    JOSH TEWALT, Director, Idaho
    Department of Correction,1

                         Respondent.



        Earlier in Petitioner Mitchell Lee Walck’s habeas corpus matter, the Court granted

Respondent Josh Tewalt’s Motion for Partial Summary Dismissal, resulting in dismissal

of Claims 1(e), 1(f), 1(g), and 3. (Dkts. 23, 49.) The remaining claims are ready for

adjudication on the merits. Both named parties have consented to the jurisdiction of a

United States Magistrate Judge to conduct all proceedings in this case in accordance with

28 U.S.C. § 636(c). (Dkt. 14.)

        The Court takes judicial notice of the record from Petitioner’s state court

proceedings, lodged by the parties. See Fed. R. Evid. 201(b); Dawson v. Mahoney, 451

F.3d 550, 551 (9th Cir. 2006).



1
 The current IDOC director has been substituted for the former director, and the warden has been deleted
as a result of Petitioner’s transfer to a Texas facility.

MEMORANDUM DECISION AND ORDER - 1
       Having carefully reviewed the record and considered the arguments of the parties,

the Court finds that the parties have adequately presented the facts and legal arguments in

the briefs and that oral argument is unnecessary. See D. Idaho L. Civ. R. 7.1(d).

Accordingly, the Court enters the following Order.

                                      BACKGROUND

       Just after midnight on December 1, 2012, law enforcement officers in Athol,

Idaho, tried to pull over Petitioner’s vehicle. Petitioner failed to stop his truck for the

officers, instead leading them on a chase from Athol to Rathdrum, Idaho. Police officers

set up a spike system in Rathdrum, causing Petitioner’s driver’s front tire to go flat, and

yet he kept going.

       When Petitioner’s truck finally came to a stop, he fled on foot. Officer Kevin

White pursued Petitioner. Seconds later, Petitioner turned and fired a single shot from his

pistol at White, missing him. Officers immediately stopped their pursuit, and Petitioner

got away. However, officers discovered Petitioner’s identity and name from the vehicle

registration left behind in the abandoned truck. (See State’s Lodging A-1 to A-2.)

       Later that same day, Susan Smith went outside her home to let her cat out.

Petitioner was hiding behind a woodpile in her yard. He revealed himself, pushed his gun

into her back, and led her inside the house. There, he took a bath, trimmed his beard, and

prepared food. Petitioner then directed Smith to get into her 2005 Subaru Forrester at

gunpoint and drove away with her. (See id.)




MEMORANDUM DECISION AND ORDER - 2
       The next day, Petitioner let Smith go in an Albertson’s parking lot in Glendive,

Montana, making arrangements for her to stay with a church group when he dropped her

off. Petitioner then traveled to North Dakota in Smith’s Subaru. Smith immediately called

her sister and Idaho law enforcement when she was released by Petitioner. (See id.)

       In North Dakota, officers received a notification to keep a watch for Petitioner,

who might be traveling through the state in the kidnaping victim’s Subaru. Petitioner was

arrested in North Dakota and charged with Terrorizing, Unlawful Entry into a Motor

Vehicle, Possession of Stolen Property (the Subaru stolen from Idaho), and Felon in

Possession of a Firearm. (State’s Lodging D-8.) Petitioner had served one year on the ten-

year Possession of Stolen Property sentence when he was sentenced to prison in Idaho for

robbery—with both crimes centering on the Subaru stolen from the kidnaping victim.

The Subaru was eventually returned to the victim, with 1500 additional miles on the

odometer and various types of damage, and without the key, electronic key fob, and floor

mat. (See id.)

       On advice from public defender Christopher Schwartz, Petitioner entered into a

plea agreement with the State of Idaho and pleaded guilty to and was convicted of

robbery, second degree kidnaping, and aggravated assault on a law enforcement officer in

a criminal action in the First Judicial District Court in Kootenai County, Idaho. A

judgment of conviction was entered on April 23, 2014. Petitioner’s Idaho sentences were

ordered to run concurrently with the North Dakota sentences Petitioner was serving.




MEMORANDUM DECISION AND ORDER - 3
                                 STANDARD OF LAW

       Federal habeas corpus petitions are governed by Title 28 U.S.C.§ 2254(d), as

amended by the Anti-terrorism and Effective Death Penalty Act of 1996 (“AEDPA”).

Title 28 U.S.C.§ 2254(d) limits relief to instances where the state court’s adjudication of

the petitioner’s claim:

       1.     resulted in a decision that was contrary to, or involved an unreasonable
              application of, clearly established Federal law, as determined by the
              Supreme Court of the United States; or

       2.     resulted in a decision that was based on an unreasonable determination of
              the facts in light of the evidence presented in the state court proceeding.

28 U.S.C. § 2254(d).

       To assess whether habeas corpus relief is warranted, the federal district court

reviews “the last state-court adjudication on the merits.” Greene v. Fisher, 132 S.Ct. 38,

45 (2011). The deferential standard of Section 2254(d) applies regardless of whether the

state court decision “is unaccompanied by an opinion explaining the reasons relief has

been denied.” Harrington v. Richter, 562 U.S. 86, 98 (2011). “When a federal claim has

been presented to a state court and the state court has denied relief, it may be presumed

that the state court adjudicated the claim on the merits in the absence of any indication or

state-law procedural principles to the contrary.” Id. at 99. When the last adjudication on

the merits provides a reasoned opinion, federal courts evaluate the opinion as the grounds

for denial. 28 U.S.C. 2254(d).




MEMORANDUM DECISION AND ORDER - 4
        However, where the state’s highest court did not issue a reasoned decision, courts

within the Ninth Circuit review the decision of the Idaho Court of Appeals using the

“look through” principle of Ylst v. Nunnemaker, 501 U.S. 797 (1991), and “presume the

higher court agreed with and adopted the reasons given by the lower court.” Curiel v.

Miller, 830 F.3d 864 (9th Cir. 2016).2

                                       DOUBLE JEOPARDY

        Following a logical rather than a sequential pattern, the Court begins with Claim 2,

Petitioner’s double jeopardy claim, because it is the foundation for one of his ineffective

assistance of counsel claims, which the Court will discuss directly after Claim 2.

1.      Claim 2

        A.      Standard of Law

        The Double Jeopardy Clause of the Fifth Amendment protects against “multiple

punishments for the same offense.” Ohio v. Johnson, 467 U.S. 493, 498 (1984). The

protection against cumulative punishments “is designed to ensure that the sentencing

discretion of courts is confined to the limits established by the legislature.” Id. at 499.

        Even though application of double jeopardy principles may not make intuitive

sense to a nonlawyer, the law is clearly established that the Double Jeopardy Clause’s

protections are not invoked when a defendant is charged by two separate sovereigns. In

the context of simultaneous federal and state sovereign government charges, the Supreme

2
         The United States Supreme Court recently clarified: “In Ylst, we said that where “the last
reasoned opinion on the claim explicitly imposes a procedural default, we will presume that a later
decision rejecting the claim did not silently disregard that bar and consider the merits. 501 U.S., at 803,
111 S.Ct. 2590,” but that the presumption can be refuted by “strong evidence.” Kernan v. Hinojosa, 136
S. Ct. 1603, 1605–06 (2016).

MEMORANDUM DECISION AND ORDER - 5
Court explained:

                In Bartkus v. Illinois, 359 U.S. 121, 79 S.Ct. 676, 3 L.Ed.2d
               684 (1959), and Abbate v. United States, 359 U.S. 187, 79
               S.Ct. 666, 3 L.Ed.2d 729 (1959), this Court reaffirmed the
               well-established principle that a federal prosecution does not
               bar a subsequent state prosecution of the same person for the
               same acts, and a state prosecution does not bar a federal one.
               The basis for this doctrine is that prosecutions under the laws
               of separate sovereigns do not, in the language of the Fifth
               Amendment, “subject [the defendant] for the same offence to
               be twice put in jeopardy”.

United States v. Wheeler, 435 U.S. 313 (1978).

       The same is true when the sovereigns are two different states. In Heath v.

Alabama, 474 U.S. 82, 88 (1985), the Supreme Court held that successive prosecutions

by two states for the same conduct are not barred by the Double Jeopardy Clause. “When

a defendant in a single act violates the ‘peace and dignity’ of two sovereigns by breaking

the laws of each, he has committed two distinct ‘“offences,’” the Court explained in

United States v. Lanza, 260 U.S. 377, 382 (1922).

       B.      Discussion

       Plaintiff asserts that his right to be free from double jeopardy was violated because

he was convicted of and sentenced for the same crime—once in North Dakota, and again

in Idaho. (Dkt. 3, p. 6.) The Idaho Court of Appeals affirmed the summary dismissal of

this claim, stating:

               Walck argues he illegally served two sentences for the same
               crime, claiming on appeal he served a prison sentence in
               North Dakota and another prison sentence in Idaho for the
               same crime, the theft of a 2005 Subaru Forester. Walck
               claims that because the same stolen property resulted in two


MEMORANDUM DECISION AND ORDER - 6
              different sentences, his constitutional rights have been
              violated under the Double Jeopardy Clause.

              Walck failed to demonstrate how the district court erred. The
              district court explained in its notice of intent to dismiss:
              “Petitioner claims he is ‘serving a sentence twice for the same
              crime,’ but the record shows that he is serving his sentences
              concurrently for distinct crimes.” On appeal, Walck argues:
              “The conviction and sentencing in North Dakota-Idaho
              clearly substantiate in sentencing records the validity proof
              thereof to the State and Federal double jeopardy violation
              constitutional infringement.” However, Walck failed to
              provide sufficient evidence in support of his double jeopardy
              claim. His statement regarding the clear proof of the double
              jeopardy claim is conclusory and the district court was free to
              disregard Walck’s legal conclusion. Walck also failed to
              provide this Court with the judgment of conviction from the
              North Dakota case. Because Walck did not provide an
              adequate record to support his claim, we find no evidence of
              error in the district court’s holding that there was not a double
              jeopardy violation.

(State’s Lodging D-4, p.7.) Petitioner tried to provide his North Dakota documents to the

Idaho Supreme Court during the petition for review stage of the proceedings, but that

court refused to expand the record to include them because the order denying the petition

already had been issued. (State’s Lodgings D-8, D-9.) This Court has considered the

North Dakota documents for the sake of Petitioner’s argument.

       Based on the standard of law set forth above, the Court finds that, at the time of

Petitioner’s convictions, the law was clearly established that the Double Jeopardy bar

does not apply when a person is charged with crimes by two different states, even though

the crimes arise from the same set of facts, here, the theft of a car. In this case, the crimes

are not identical, as one is for robbery and one is for possession of stolen property, even



MEMORANDUM DECISION AND ORDER - 7
though the same car is involved in each. Accordingly, Petitioner has not shown that the

decision of the Idaho Court of Appeals is contrary to, or an unreasonable application of,

federal law. This claim will be dismissed with prejudice.

                    INEFFECTIVE ASSISTANCE OF COUNSEL

   1. Claim 1(c): Ineffective Assistance re: Double Jeopardy

       A.     Standard of Law

       The clearly-established law governing a claim of ineffective assistance of counsel

is found in Strickland v. Washington, 466 U.S. 668 (1984). Strickland requires a

petitioner to show that (1) counsel’s performance was deficient in that it fell below an

objective standard of reasonableness, and that (2) the petitioner was prejudiced by the

deficient performance. Id. at 684.

       In assessing whether trial counsel’s representation fell below an objective standard

of competence under Strickland’s first prong, a reviewing court must view counsel’s

conduct at the time that the challenged act or omission occurred, making an effort to

eliminate the distorting lens of hindsight. Id. at 689. The court must indulge in the strong

presumption that counsel’s conduct fell within the wide range of reasonable professional

assistance. Id.

       The Strickland Court outlined how to use the factors of deficient performance and

prejudice to assess an ineffective assistance claim:

               These standards require no special amplification in order to
              define counsel’s duty to investigate, the duty at issue in this
              case. As the Court of Appeals concluded, strategic choices
              made after thorough investigation of law and facts relevant to
              plausible options are virtually unchallengeable; and strategic

MEMORANDUM DECISION AND ORDER - 8
              choices made after less than complete investigation are
              reasonable precisely to the extent that reasonable professional
              judgments support the limitations on investigation. In other
              words, counsel has a duty to make reasonable investigations
              or to make a reasonable decision that makes particular
              investigations unnecessary. In any ineffectiveness case, a
              particular decision not to investigate must be directly assessed
              for reasonableness in all the circumstances, applying a heavy
              measure of deference to counsel’s judgments.

466 U.S. at 690-91.

       Prejudice under these circumstances means there is a reasonable probability that,

but for counsel’s errors, the result of the proceeding would have been different. Id. at

684, 694. A reasonable probability is one sufficient to undermine confidence in the

outcome. Id. at 694.

       A petitioner must establish both incompetence and prejudice to prove an

ineffective assistance of counsel case. 466 U.S. at 697. On habeas review, the court may

consider either prong of the Strickland test first, or it may address both prongs, even if

one is deficient and will compel denial. Id.

       B.     Discussion

       Claim 1(c) is the ineffective assistance counterpart of Claim 2—that trial counsel

erred by allowing Petitioner to be sentenced “twice for the same crime in violation of

double jeopardy.” (Dkt. 3, p. 4.) Because there was no viable double jeopardy claim to

assert, trial counsel did not perform deficiently, and no prejudice could have accrued for

failing to bring a nonviable claim. This claim is subject to dismissal with prejudice under

either § 2254(d) or de novo review.



MEMORANDUM DECISION AND ORDER - 9
2.     Claim 1(a): Ineffective Assistance of Counsel for Coerced Guilty Plea

            A. Standard of Law

       It is well-established that “the negotiation of a plea bargain is a critical phase of

litigation for purposes of the Sixth Amendment right to effective assistance of counsel.”

Missouri v. Frye, 566 U.S. 134 (2012) (citation omitted); see Hill v. Lockhart, 474 U.S.

52 (1985) (holding that the Strickland v. Washington test applies to guilty plea challenges

based on ineffective assistance of counsel).

       The United States Supreme Court has held that the validity of a guilty plea turns

on “whether the plea represents a voluntary and intelligent choice among the alternative

courses of action open to the defendant.” North Carolina v. Alford, 400 U.S. 25, 31

(1970). A plea is “knowing” if a defendant understands the federal constitutional rights

he is waiving by pleading guilty; it is “voluntary” if he “possesses an understanding of

the law in relation to the facts.” Boykin v. Alabama, 395 U.S. 238, 243 n.5 (quoting

Johnson v. Zerbst, 304 U.S. 458, 466 (1938)). Another definition of “voluntary and

intelligent” is if the plea “represents a voluntary and intelligent choice among the

alternative courses of action open to the defendant.” Alford, 400 U.S. at 31. In Hill, the

Court held that a plea is not knowing and voluntary if it is the result of defense counsel’s

advice amounting to ineffective assistance of counsel. 474 U.S. at 59.

       B.      Discussion

       Petitioner did not raise the alleged involuntariness of his guilty plea by motion

until two months after the state court had dismissed his post-conviction petition.

MEMORANDUM DECISION AND ORDER - 10
Petitioner argued in the motion that he should be permitted to withdraw his plea on the

double jeopardy grounds discussed above. (State’s Lodging C-1, p. 108-110.) His motion

was denied. (Id., pp. 111-15.)

       On appeal, the Idaho Court of Appeals determined that Petitioner’s guilty plea

claim was not properly presented—“a district court does not have jurisdiction to rule on a

motion to withdraw a guilty plea after a judgment becomes final”—citing State v.

Jakoski, 79 P.3d 711, 714 (2003). Importantly, Petitioner did not raise this claim as an

ineffective assistance of counsel claim on appeal; therefore, the Idaho Court of Appeals

did not address such a claim.

       This Court reviews this claim de novo. Petitioner alleges:

                      Public Defender Schwartz in two different meetings
              insisted I take the stand in my own defense. He stated, your
              case is a no win situation. I’ll be your bulldog when the
              prosecution attacks you. Nothing but sarcasm and negativity.
              He subjected me to a guilty plea that was not voluntary,
              knowingly or intelligently entered. P.D. Schwartz failed to
              even consider an adequate defense. Actually even a whole
              hearted attempt to put a defense in place. The end result a
              product of ineffective assistance of counsel (forcing Petitioner
              to take a plea (non-negotiable one) according to P.D.
              Schwartz under duress.

(Dkt. 72, p. 4.)

       While Petitioner may have thought that counsel did not do enough to investigate

his case, Petitioner has not come forward with any physical evidence or witnesses that

could have supported a viable defense at trial. Petitioner has not shown that he would

have, or should have, gone to trial in the absence of the advice—albeit frank, if not harsh



MEMORANDUM DECISION AND ORDER - 11
advice—from the public defender. The foregoing statements of counsel are not coercive

and do not constitute duress.

       Counsel also told Petitioner, “[Y]ou are mentally disturbed and belong

incarcerated and sedated daily.” (State’s Lodging D-4, p. 6.) Although Petitioner contests

this characterization, the Idaho Department of Health and Welfare report in his case

similarly concluded: “It is likely that the defendant may present a high risk of danger to

the public at large due to his poor coping skills, poor impulse control, and sense of

entitlement.” (State’s Lodging A-2, p. 28.) The sentencing court also concluded that

Petitioner posed “a high risk of danger to the public.” Counsel’s characterization that

Petitioner is mentally disturbed and needs incarceration and medication cannot be

classified as a threat, but as merely an observation later echoed by a mental health

professional and the presiding judge. There is no evidence in the record that counsel

threatened Petitioner with these statements or in any other way to induce him to enter into

the plea agreement.

       During the plea colloquy, the state district judge specifically asked Petitioner

whether any threats or promises had caused him to plead guilty. (State’s Lodging A-2, p.

14.) Petitioner responded that there were none. The record reflects that Petitioner had

several opportunities to advise the court he felt pressured or coerced into pleading guilty.

Instead, Petitioner pleaded guilty and answered in the affirmative when the court asked,

“Do you believe your guilty plea is a free and voluntary act on your part?” Id., p. 14. The

state district court found that Petitioner “made a knowing and voluntary waiver of [his]



MEMORANDUM DECISION AND ORDER - 12
right to trial,” that he “entered the plea knowing the potential consequence,” and that “the

plea is [his] free and voluntary act.” Id., pp. 14-15.

       Turning to whether counsel should have advised Petitioner to enter into a plea

agreement at all, the Court notes that Petitioner points to no evidence his counsel should

have uncovered and no witnesses he should have brought forward in support of

Petitioner’s case, had he chosen to go trial. Rather, the record is devoid of any facts

pointing to a better outcome for Petitioner had he chosen not to enter into a plea

agreement. This was not just one crime, but a series of very serious crimes. The record

does not reflect that Petitioner’s counsel performed deficiently regarding the plea

proceedings or that prejudice to the defense resulted from counsel’s performance. Rather,

the record shows that Petitioner made a rational and voluntary choice based on the facts

and the advice of counsel. Therefore, this claim is subject to dismissal with prejudice.

3.     Claim 1(b): Ineffective Assistance: Change of Venue

      A. Standard of Law

      Unlike the other ineffective assistance claims in the Petition, the Idaho Court of

Appeals adjudicated the merits of Claim 1(b), that counsel was ineffective for failing to

file a motion for change of venue. The Strickland standard, set forth above, requiring that

the Court give deference to counsel’s decisionmaking, is the de novo standard of review.

Another layer of deference—to the state court decision—is afforded under AEDPA. In

giving guidance to district courts reviewing Strickland claims on habeas corpus review,

the United States Supreme Court explained:



MEMORANDUM DECISION AND ORDER - 13
              The pivotal question is whether the state court’s application
              of the Strickland standard was unreasonable. This is different
              from asking whether defense counsel’s performance fell
              below Strickland’s standard. Were that the inquiry, the
              analysis would be no different than if, for example, this Court
              were adjudicating a Strickland claim on direct review of a
              criminal conviction in a United States district court. Under
              AEDPA, though, it is a necessary premise that the two
              questions are different. For purposes of § 2254(d)(1), “an
              unreasonable application of federal law is different from an
              incorrect application of federal law.” Williams, supra, at 410,
              120 S.Ct. 1495. A state court must be granted a deference and
              latitude that are not in operation when the case involves
              review under the Strickland standard itself.

Richter, 562 U.S. at 101.

       B.     Discussion

       Public Defender Schwartz did not file a motion for change of venue, even though

he himself said Petitioner’s case was “highly publicized” and the “worst of crimes

committed in the Panhandle of Idaho.” (State’s Lodging D-4, p. 6.) On appeal, Petitioner

did not lodge the state court transcripts with the Idaho Court of Appeals to enable it to

assess his claim.

       The Idaho Court of Appeals observed:

              Walck ... failed to meet his burden on his claim that defense
              counsel was ineffective when it [sic] refused to request a
              venue change or a jury trial. First, the issue is raised for the
              first time on appeal. Second, the record does not establish
              when Walck requested the change of venue and whether his
              trial counsel refused. Even if we assume counsel refused to
              file Walck’s requested motion to change the venue, Walck
              failed to provide evidence of the prejudicial effect of the
              failure to file the motion.

(State’s Lodging D-4, p. 6.)


MEMORANDUM DECISION AND ORDER - 14
       This Court agrees with the state appellate court. Petitioner has failed to present

facts showing that a change of venue would have impacted his case, because he pleaded

guilty. There are insufficient facts showing that Petitioner could have put on an adequate

defense—not because his counsel did not investigate the case, but because the evidence

supporting the crime spree clearly pointed to him as the perpetrator, and the crimes were

all linked together by the evidence.

       Had a change of venue been requested, it very well may have been granted, but

there is nothing showing that a jury in a different Idaho county would have assessed the

strong evidence against him any differently. The kidnaping and aggravated assault crimes

were both serious and shocking—thus, the guilty plea route, rather than a route to trial

with a change of venue, was a logical strategic choice by counsel. Petitioner’s claim fails

on de novo review, and it also fails on deferential review. Because Petitioner has not

shown deficient performance or prejudice, the claim will be denied on the merits.

4.     Claim 1(d): Ineffective Assistance: Refusal to Request Co-Counsel

      A. Standard of Law

       The Strickland de novo review standard governs this claim. Petitioner must show

both deficient performance of counsel and prejudice to his defense. Both factors are

required to prevail.

      B. Discussion

       Petitioner asserts that trial counsel was ineffective for refusing file a motion for

appointment of co-counsel. (Dkt. 3, p. 4.) The Court agrees with Respondent that

Petitioner has not provided any factual basis to show that co-counsel was necessary or

MEMORANDUM DECISION AND ORDER - 15
that such a motion would have been granted by the trial court if co-counsel had been

requested. See Hill, 474 U.S. at 59. For example, Petitioner was not charged with the

death penalty, which usually requires appointment of co-counsel. See Idaho Criminal

Rule 44.3 (two attorneys must be appointed as defense counsel in death penalty cases

unless the court specifically finds that two are not necessary). While the charges against

Petitioner were serious, they were very much straightforward in law and fact. Petitioner

has not come forward with anything showing that the issues were complex. Accordingly,

this claim fails for lack of a showing of deficient performance or prejudice to the defense.

It will be dismissed with prejudice.

                                       CONCLUSION

       Petitioner has not shown that he is entitled to relief on any of the remaining

claims. Because all of his claims now have been adjudicated, this entire case will be

dismissed with prejudice.

                                         ORDER

              IT IS ORDERED:

       1.     The Petition for Writ of Habeas Corpus (Dkt. 3 ) is DISMISSED

              with prejudice.

       2.     The Court does not find its resolution of this habeas matter to be reasonably

debatable, and a certificate of appealability will not issue. See 28 U.S.C. § 2253(c); Rule

11 of the Rules Governing Section 2254 Cases. If Petitioner files a timely notice of

appeal, the Clerk of Court shall forward a copy of the notice of appeal, together with this



MEMORANDUM DECISION AND ORDER - 16
Order, to the United States Court of Appeals for the Ninth Circuit. Petitioner may seek a

certificate of appealability from the Ninth Circuit by filing a request in that court.



                                                   DATED: November 20, 2019


                                                   _________________________
                                                   Honorable Candy W. Dale
                                                   United States Magistrate Judge




MEMORANDUM DECISION AND ORDER - 17
